Per Curiam.
— The plaintiff in error, as defendant below, filed three pleas, one of which was on motion stricken, and the other two were ordered amended within ten days. After the expiration of this time the clerk entered a default and' judgment final. This judgment must be reversed on the authority of R. J. Knight v. D. H. Dunn & Son, decided this day, with directions to the court below to set aside the default and final judgment based thereon, and to permit the defendant to file such pleas as it may be advised.
Carter, P. J., and Maxwell and Cockrell, JJ., concur.
Taylor, C. J., and Hocker 'and Shackleford, JJ , concur in the opinion.